  Case 18-22147       Doc 32   Filed 01/18/19 Entered 01/21/19 17:17:28                  Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      18-22147
James D Cramer                                )
Barbara J Cramer                              )                Chapter: 13
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Kane
               Debtor(s)                      )

                           ORDER MODIFYING THE AUTOMATIC STAY

        THIS CAUSE coming to be heard on the motion of U.S. Bank National Association, a secured
creditor herein, for relief from the automatic stay, the Court having jurisdiction over the subject matter,
due notice having been given, and the secured creditor alleging that the mortgage held by said creditor
is in default and that the security interest of said creditor is not adequately protected:

  WHEREFORE, IT IS HEREBY ORDERED THAT:

  (1) Pursuant to 11 U.S.C. section 362(d), U.S. Bank National Association and its principals, agents,
successors, and/or assigns are granted relief from the automatic stay provisions of 11 U.S.C. section
362(a) by modifying said stay to permit them to pursue all non-bankruptcy remedies and workout
options as to the property commonly known as 205 E. Victoria Circle, North Aurora, IL 60542.

   (2) The claim of U.S. Bank National Association is withdrawn. No further payments are to be
disbursed to U.S. Bank National Association on its proof of claim.

  (3) Rule 4001(a)(3) is waived and U.S. Bank National Association may immediately enforce and
implement this order granting relief from the automatic stay.

                                                            Enter:


                                                                     Honorable Janet S. Baer
Dated: January 18, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Peter C. Bastianen ARDC#6244346
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-17-05225)
